Christianson, J.
(concurring specially). The sole question involved upon the trial of this action was whether the defendant was *63tbe father of a child bom to the complaining witness, Clara Hoffman-, on or about March 27th, 1916, There was a square conflict of testimony upon this question. The jury found the defendant to be the father. The defendant moved for a new trial on the grounds: (1) That the verdict is against the overwhelming weight of the evidence, and was the result of prejudice against the defendant and sympathy for the complaining witness; and (2) newly discovered evidence. The trial court denied a new trial, and defendant appeals. The only error assigned on this appeal is that the court erred in denying a new trial.
I have read the evidence and the affidavits submitted upon the motion for a new trial. The defendant was ably defended. He seems to have had a fair trial in every' respect. I do not believe that an appellate court is justified in saying that the trial court erred in refusing a new trial.